 

 

U.S. Department of Justice

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

May 17, 2021

 

SO ORDERED

BY ECF

The sentencing is adjourned f
The Honorable George B. Daniels May 25, 2021 to June 29, 3021 at 10:00 a.m

United States District Judge
B. Dow$5

United States Courthouse
\PUSLS |

   

500 Pearl Street
New York, New York 10007

Leng oe

Re: United States v. Mendy Greenblatt, 17 Cr. 122 (GBD)
Dear Judge Daniels:

The Government, with the consent of the defendant, respectfully writes to request an
adjournment of the sentencing date scheduled in the above-referenced case, which is currently
scheduled for May 25, 2021 at 11:00 a.m.. The Government requests that the Court set a control
date for one month out, at which point the Government will submit a status letter.

The defendant pleaded guilty on February 22, 2017, pursuant to a cooperation agreement
with the Government. The defendant subsequently testified in a criminal trial—United States v.
Michael Mendlowitz, 17 Cr. 248 (VSB)—that concluded on May 23, 2019. A Fatico hearing in
that matter was held on May 14, 2021 before Judge Broderick, however a sentencing date has not
yet been set. The Government expects that the sentencing date in that matter will be set in the next
month. The Government respectfully requests that the defendant’s sentencing date be adjourned
for one month, at which point the Government will submit a letter advising the Court of the status
of the Mendlowitz case. The defendant consents to the Government’s request.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney
Southern District of New York

By: Dice AY) & 4 anol
Dina McLeod/David Abramowicz/Jilan Kamal
Assistant United States Attorneys
(212) 637-1040 / -6525 / -2192

 

cc: Saul Bienenfeld, Esq. (by ECF)
